DETAILED ACTION
The present office action is in response to claims filed on 06/17/2020.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Champ et al. (U.S. Patent No. 4,700,832).
Regarding Claim 8, Champ shows (Figures 1 and 2):
A seal (10) that is configured to provide a seal between a vent outlet and VAC housing of a vehicle [the structure in the preamble has not been given patentable weight because it is deemed mere introductory statements of intended use which do not impose meaningful limits on the structure recited in the body of the claim], the seal (10) comprising:
a foam block (“packing brace 10 is constructed of a polymer foam material… the packing brace may easily be fabricated by cutting blocks of suitable dimension from a slab of formed polymer”, Col. 3, line 64 – Col. 4, line 1), the foam block
defining (as illustrated in Figure 1) a central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1),
defining first (the top 28, as illustrated in Figure 1) and second (the bottom 28, as illustrated in Figure 1) notches on first and second opposing sides (the top V in which the top 28 is located and the bottom V in which the bottom 28 is located are two opposing sides of the central orifice) of the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1) such that first and second living hinges (top and bottom living hinges are formed at each respective 28) are formed on the first and second opposing sides (the top V in which the top 28 is located and the bottom V in which the bottom 28 is located are two opposing sides of the central orifice) of the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1) between the first (the top 28, as illustrated in Figure 1) and second (the bottom 28, as illustrated in Figure 1) notches and the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1), respectively, and
defining first (slit 22 to the right of the top 28, as illustrated in Figure 1) and second (slit 22 to the left of the bottom 28, as illustrated in Figure 1) slits on third and fourth opposing sides (the right V in which the right 28 is located and the left V in which the left 28 is located are two opposing sides of the central orifice) of the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1), respectively, such that third and fourth living hinges (right and left living hinges are formed at each respective 28 by the slits 22) are formed on the third and fourth opposing sides (the right V in which the right 28 is located and the left V in which the left 28 is located are two opposing sides of the central orifice) of the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1) between the first (slit 22 to the right of the top 28, as illustrated in Figure 1) and second (slit 22 to the left of the bottom 28, as illustrated in Figure 1) slits and the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1), respectively, wherein the foam block (“packing brace 10 is constructed of a polymer foam material… the packing brace may easily be fabricated by cutting blocks of suitable dimension from a slab of formed polymer”, Col. 3, line 64 – Col. 4, line 1) is configured to be adjusted (as illustrated in Figures 1 and 2) about the first (top living hinge is formed at the top 28), second (bottom living hinge is formed at the bottom 28), third (right living hinge is formed at the right 28 by the slits 22) and fourth (left living hinge is formed at the left 28 by the slits 22) living hinges such that the foam block (“packing brace 10 is constructed of a polymer foam material… the packing brace may easily be fabricated by cutting blocks of suitable dimension from a slab of formed polymer”, Col. 3, line 64 – Col. 4, line 1) forms a plurality of spokes (as illustrated in Figure 1, there are four spokes 26 extending outward from the center) extending outward from (as illustrated in Figure 1) a central hub (central hub formed by the central orifice which is surrounded by the plurality of spokes 26, as illustrated in Figure 1). 

Regarding Claim 9, Champ shows (Figures 1 and 2):
The plurality of spokes (as illustrated in Figure 1, there are four spokes 26 extending outward from the center) and the central hub (central hub formed by the central orifice which is surrounded by the plurality of spokes 26, as illustrated in Figure 1) form a cross-shape (as illustrated in Figure 1, 10 is in the shape of a cross).

Regarding Claim 10, Champ shows (Figures 1 and 2):
The plurality of spokes (as illustrated in Figure 1, there are four spokes 26 extending outward from the center) and the central hub (central hub formed by the central orifice which is surrounded by the plurality of spokes 26, as illustrated in Figure 1) form a T-shape (based on the orientation of 10, the plurality of spokes and central hub can be oriented in a “t”; this is accomplished by rotating 10 in Figure 1 by 45 degrees).

Regarding Claim 12, Champ shows (Figures 1 and 2):
The first and second living hinges (top and bottom living hinges are formed at each respective 28) are arranged about (as illustrated in Figure 1) the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1) relative to each other at an angle that is substantially 180 degrees (as illustrated in Figure 1, the top and bottom 28s are substantially 180 degrees from each other).

Regarding Claim 13, Champ shows (Figures 1 and 2):
The third and fourth living hinges (right and left living hinges are formed at each respective 28 by the slits 22) are arranged about (as illustrated in Figure 1) the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1) relative to each other at an angle that is substantially 180 degrees (as illustrated in Figure 1, the right and left 28s are substantially 180 degrees from each other).

Regarding Claim 14, Champ shows (Figures 1 and 2):
The first (top living hinge formed at the top 28) and third (right living hinged formed at the right 28) are arranged about (as illustrated in Figure 1) the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1) relative to each other at an angle that is substantially perpendicular (as illustrated in Figure 1, the top and right 28s are substantially perpendicular to each other).

Regarding Claim 15, Champ shows (Figures 1 and 2):
The second (bottom living hinge formed at the bottom 28) and fourth (left living hinges formed at the left 28) living hinges are arranged about (as illustrated in Figure 1) the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1) relative to each other at an angle that is substantially perpendicular (as illustrated in Figure 1, the bottom and left 28s are substantially perpendicular to each other).

Regarding Claim 16, Champ shows (Figures 1 and 2):
A seal (10) comprising:
a first segment (block segment illustrated in Figure 2); and
a second segment (“x” or “t” segment illustrated in Figure 1), the second segment
having an outer periphery (the exterior surfaces of 10 form the exterior periphery, as illustrated in Figure 1), 
defining (as illustrated in Figure 1) a central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1),
having first and second living hinges (top and bottom living hinges are formed at each respective 28) formed between (as illustrated in Figure 1) the outer periphery (the exterior surfaces of 10 form the exterior periphery, as illustrated in Figure 1) and the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1) and disposed on opposing sides (the top V in which the top 28 is located and the bottom V in which the bottom 28 is located are two opposing sides of the central orifice) of the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1), 
having third and fourth living edges (right and left living hinges are formed at each respective 28 by the slits 22) formed between (as illustrated in Figure 1) the outer periphery (the exterior surfaces of 10 form the exterior periphery, as illustrated in Figure 1) and the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1) and disposed on opposing sides (the right V in which the right 28 is located and the left V in which the left 28 is located are two opposing sides of the central orifice) of the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1), wherein the second segment (“x” or “t” segment illustrated in Figure 1) is configured to be adjusted (as illustrated in Figures 1 and 2) about the first (top living hinge is formed at the top 28), second (bottom living hinge is formed at the bottom 28), third (right living hinge is formed at the right 28 by the slits 22) and fourth (left living hinge is formed at the left 28 by the slits 22) living hinges such that the second segment (“x” or “t” segment illustrated in Figure 1) forms a plurality of spokes (as illustrated in Figure 1, there are four spokes 26 extending outward from the center) extending outward from (as illustrated in Figure 1) a central hub (central hub formed by the central orifice which is surrounded by the plurality of spokes 26, as illustrated in Figure 1). 

Regarding Claim 17, Champ shows (Figures 1 and 2):
The plurality of spokes (as illustrated in Figure 1, there are four spokes 26 extending outward from the center) and the central hub (central hub formed by the central orifice which is surrounded by the plurality of spokes 26, as illustrated in Figure 1) form a cross-shape (as illustrated in Figure 1, 10 is in the shape of a cross).

Regarding Claim 18, Champ shows (Figures 1 and 2):
The plurality of spokes (as illustrated in Figure 1, there are four spokes 26 extending outward from the center) and the central hub (central hub formed by the central orifice which is surrounded by the plurality of spokes 26, as illustrated in Figure 1) form a T-shape (based on the orientation of 10, the plurality of spokes and central hub can be oriented in a “t”; this is accomplished by rotating 10 in Figure 1 by 45 degrees).

Regarding Claim 19, Champ shows (Figures 1 and 2):
The first (top living hinge formed at the top 28) and third (right living hinged formed at the right 28) are arranged about (as illustrated in Figure 1) the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1) relative to each other at an angle that is substantially perpendicular (as illustrated in Figure 1, the top and right 28s are substantially perpendicular to each other).

Regarding Claim 20, Champ shows (Figures 1 and 2):
The second (bottom living hinge formed at the bottom 28) and fourth (left living hinges formed at the left 28) living hinges are arranged about (as illustrated in Figure 1) the central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1) relative to each other at an angle that is substantially perpendicular (as illustrated in Figure 1, the bottom and left 28s are substantially perpendicular to each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Champ et al. (U.S. Patent No. 4,700,832), as recited in Claim 8 above, in view of Russell (U.S. Patent No. 3,025,780).
Regarding Claim 11, Champ shows (Figures 1 and 2): 
The central orifice (orifice formed by contoured walls 34 in the configuration, illustrated in Figure 1) is round (as illustrated in Figure 1).
However, Champ lacks showing the central orifice is square-shaped.
 In the same field of endeavor of foam packing seals, Bontrager teaches (Figures 1, 2, 3, and 4):
It is known in the seal (10) art for central orifices (66a, 68a, 80a, and 82a) to have either a round (as illustrated in Figure 2, 66a and 68a have a round shape) or a square-shape (as illustrated in Figure 2, 80a and 82a have a square shape).  
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the square-shape of the central orifice taught by Bontrager for the round shape shown by Champ because it does no more than yield predictable results of allowing the packing seal to transform into a new orientation since it has been held that the simple substitution of one known element for another is likely to be obvious when it does no more than yield predictable results.   

Allowable Subject Matter
Claims 1 – 7 are allowed.
Regarding Claim  1, the closest prior art is as follows:
Gunnarsson et al. (International Publication No. WO2007/067108) teaches a vehicle HVAC system comprising a housing (120), an outlet (110) secured to the housing, and a seal (200) disposed between (as illustrated in Figure 3) the outlet and the housing.
Champ et al. (U.S. Patent No. 4,700,832) teaches a seal that is configured to transform between a first shape (see Figure 2) and a second shape (see Figure 1).  Please see the rejections of Claims 8 and 16 above for further detail regarding the teachings of Champ.
However, modifying the seal shown by Gunnarsson to be constructed from a plurality of segments configured to transform between a first shape and a second shape, wherein the second shape has a central hub and a plurality of spokes extending from the central hub, as taught by Champ, requires impermissible hindsight.  One of ordinary skill in the art would not be motivated to make the modification to Gunnarsson’s seal.  
Claims 2 – 7 depend from Claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Arima (U.S. Patent No. 6,405,866) teaches a seal that transforms between a first shape and a second shape (see Figures 2 and 3). 
Rosen et al. (U.S. Patent No. 3,901,385) teaches a seal that transforms between a first shape and a second shape (see Figures 1 and 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
10/21/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762